United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Warren, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1256
Issued: December 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 19, 2017 appellant, through counsel, filed a timely appeal from a March 27, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits in this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an aggravation of
her feet conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 27, 2014 appellant then a 59-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed an aggravation of bunions and hammertoes
as a result of performing repetitive duties required by her job. She first became aware of her
condition and realized its relationship to her federal employment on August 26, 2010. Appellant
retired on June 29, 2012.3
Appellant submitted an attending physician’s report from Dr. James LaPolla, Jr., a
podiatrist, dated March 27, 2014, who noted that appellant had a history of bunions of both feet.
Dr. LaPolla diagnosed the presence of a bunion and checked a box marked “yes,” indicating that
appellant’s condition was caused or aggravated by her federal employment. He also noted that
appellant’s injury was “due to inappropriate footwear, friction caused diagnoses.” Dr. LaPolla
noted that appellant underwent surgery on January 13, 2012 and was disabled from work for the
period January 7 to June 27, 2011.
By development letter dated July 25, 2014, OWCP advised appellant of the type of
evidence needed to establish her claim, particularly requesting that she submit a physician’s
reasoned opinion addressing the relationship between her claimed condition and specific
employment factors. It provided appellant with a questionnaire for her completion to substantiate
the factual elements of her claim and afforded her 30 days to submit the requested information.
By decision dated November 7, 2014, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that her claim was timely filed in accordance with
5 U.S.C. § 8122. It found that appellant first became aware of her condition and its relationship
to employment factors on August 26, 2010. OWCP advised that appellant did not file her claim
until February 27, 2014, which was more than three years after August 26, 2010. It further noted
that there was no evidence that appellant’s supervisor had knowledge of an employment-related
injury within 30 days.
On November 14, 2014 appellant, through counsel, requested a telephonic hearing before
an OWCP hearing representative, which was held on June 1, 2015.
Appellant was treated in follow up with Dr. LaPolla from April 1 to May 2, 2011 after
hammertoe surgery. Dr. LaPolla noted that there was no sign of infection, but some contracture.
Other reports dated May 16 to October 20, 2011 noted that appellant continued to improve, she
was full weight bearing, and had decreased swelling of her foot. Dr. LaPolla noted findings of
mild hammertoes of the 2, 3, 4, and 5 toes of the left foot with adducted deformity of the hallux.
X-rays revealed the osteotomy to be solid with no evidence of nonunions. He diagnosed capsulitis,
3
On March 15, 1997 appellant filed an occupational disease claim (Form CA-2), assigned OWCP File No.
xxxxxx878. That claim is not currently before the Board on appeal.

2

tendinitis of the left foot, bunion, and hammertoe, and recommended a second toe tenotomy. On
January 13, 2012 Dr. LaPolla performed an osteotomy with screw fixation, left proximal phalanx,
and open tenotomy and capsulotomy of the second metatarsophalangeal joint of the left foot. He
diagnosed hammertoe, second toe of the left foot, and hallux abduct valgus of the left foot.
Dr. LaPolla treated appellant postoperatively from January 19 to March 29, 2012, and
noted that she was progressing well, her toe was in good alignment and the tenotomy was
successful. He diagnosed capsulitis/tendinitis of the foot, bunion, and hammertoe. In a report
dated February 19, 2012, Dr. LaPolla noted that appellant’s initial claim was filed in 2000 and
OWCP authorized bunionectomy procedures as causally related to her occupation as a mail carrier.
He indicated that appellant’s bunion pain returned due to her continued employment as a mail
carrier. Dr. LaPolla noted that appellant returned to work at the employing establishment with
“constant up and down in her mail truck and carrying the bag,” which aggravated her bunion
deformity. X-rays revealed that the bunionectomy created a short first metatarsal, which was
causing foot pain. Dr. LaPolla noted iatrogenic changes in appellant’s joint, in addition to the
requirements of her job, caused her joint to be aggravated. He opined that the constant and chronic
irritation to her foot for the prior 12 years caused her problems and she required additional surgery.
In an addendum report dated October 24, 2013, Dr. LaPolla opined that appellant sustained workrelated bunions of the bilateral feet because her footwear was not designed to withstand her job
duties. He further noted that appellant had painful friction and aggravation of her toes on both feet
against the inappropriate footwear, which resulted in bunions.
Dr. LaPolla reexamined appellant on August 5, 2014 for bunion and hammertoes of the
right foot. He noted appellant’s condition started while she was working as a mail carrier.
Dr. LaPolla noted findings of adduction of the hallux onto the second toe, deviation of the second
toe due to contractures, pain with palpation, and range of motion. X-rays revealed that the second
and third metatarsals were long in comparison to the first metatarsal, which caused the deviation
of the digits. Dr. LaPolla diagnosed capsulitis/tendinitis of the foot, hallux valgus, and hammertoe,
and recommended surgery.
By decision dated July 21, 2015, an OWCP hearing representative affirmed as modified
the decision dated November 7, 2014. She noted that appellant had filed a new occupational
disease claim on February 27, 2014, within three years of the last date she was exposed to her letter
carrier duties when she retired in June 2012. Therefore, her claim was timely filed. However,
appellant’s claim remained denied because she failed to provide sufficient factual evidence
describing the work factors believed to have caused the onset of her foot problems.
On December 14, 2015 appellant, through counsel, requested reconsideration.
In an October 28, 2015 narrative statement, appellant reported it was difficult to find shoes
that were wide enough to fit around her bunion. She further noted that her right foot would take
the brunt of the impact when she exited the right side of her mail truck. Appellant reported
delivering approximately 400 stops a day, she exited her truck from 125 to 150 times a day, and
loaded trays of mail and packages five to six days a week.

3

Appellant submitted a November 9, 2015 report from Dr. LaPolla who treated her on
October 29, 2015 and noted that there were no changes to appellant’s work-related injury. She
elected to have surgery on January 8, 2016.
By decision dated March 27, 2017, OWCP modified the July 21, 2015 decision, finding
that appellant established the factual elements of her claim. However, the claim remained denied
because the medical evidence of record was insufficient to establish her diagnosed feet conditions
were caused or aggravated by her accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an injury
in the performance of duty, the employee must submit sufficient evidence to establish that he or
she experienced a specific event, incident, or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident, or exposure caused an
injury.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7

4

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB 243,
247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40 ECAB
1143 (1989).
5

S.P., 59 ECAB 184, 188 (2007).

6

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

7

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an aggravation
of her diagnosed feet conditions causally related to the accepted factors of her federal employment.
Appellant submitted a February 19, 2012 report from Dr. LaPolla who noted that in 2000
appellant underwent bunionectomy procedures. Dr. LaPolla opined that appellant’s bunion pain
returned due to her continued employment as a mail carrier. He noted that appellant returned to
work with “constant up and down in her mail truck and carrying the bag,” which caused and
aggravated her bunion deformity. Dr. LaPolla noted the iatrogenic changes in her joint and the
requirements of her job caused her condition to be aggravated. He opined that the constant and
chronic irritation to the area of the bunion over the last 12 years caused her foot condition. The
Board finds that, although Dr. LaPolla supported causal relationship, he did not provide medical
rationale explaining the basis of his conclusory opinion regarding the causal relationship between
appellant’s bunions and factors of her employment.8 Dr. LaPolla did not explain the process by
which “constant up and down in her mail truck and carrying the bag” would cause the diagnosed
conditions and why the conditions would not be the result of nonwork-related conditions like agerelated degenerative changes. As the opinion of appellant’s physician regarding causal
relationship was conclusory and unexplained, it was insufficient to meet appellant’s burden of
proof. This report is thus insufficient to establish appellant’s claim.9
In an October 24, 2013 report, Dr. LaPolla opined that appellant developed work-related
bunions of both feet because her footwear was not designed to withstand her job duties. He noted
that appellant had painful friction and aggravation of her toes on both feet against the footwear
resulted in bunions. However, this report does not support that appellant’s bilateral feet bunions
were work related. Rather, Dr. LaPolla simply attributes appellant’s bilateral bunions to
improperly designed footwear without explaining how that footwear combined with her
employment duties was sufficient to result in the diagnosed conditions.
In reports dated August 5, 2014 and November 9, 2015, Dr. LaPolla treated appellant for
bunions and hammertoes of the right foot, which began while she was working as a mail carrier.
He diagnosed capsulitis/tendinitis of the foot, hallux valgus, and hammertoe. However,
Dr. LaPolla failed to provide a rationalized opinion regarding the causal relationship between
appellant’s bunions and hammertoes and the factors of employment believed to have caused or

8

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
9

J.M., 58 ECAB 478 (2007) (where the Board found that appellant did not meet his burden of proof in establishing
a work-related right wrist condition where his physician provided only conclusory support for causal relationship. As
the opinion of appellant’s physician regarding causal relationship was conclusory and unexplained, it was insufficient
to meet appellant’s burden of proof).

5

contributed to such condition.10 Therefore, these reports are insufficient to meet appellant’s burden
of proof.
Appellant submitted an attending physician’s report from Dr. LaPolla dated March 27,
2014, who noted that appellant had a history of bunions. Dr. LaPolla diagnosed bunion and
checked a box marked “yes,” that appellant’s condition was caused or aggravated by an
employment activity “due to inappropriate footwear, friction caused diagnoses.” He noted that
appellant underwent surgery on January 13, 2012 and was disabled from January 7 to
June 27, 2011. The Board has held that when a physician’s opinion on causal relationship consists
only of checking “yes” to a form question, without explanation or rationale, that opinion is of
diminished probative value and is insufficient to establish a claim.11 In this report, Dr. LaPolla did
not provide a rationalized opinion as to why or how appellant’s employment duties of walking
while delivering mail while wearing inappropriate footwear caused or contributed to a diagnosed
medical condition.
Other reports from Dr. LaPolla dated April 1 to October 20, 2011 noted that appellant was
status post hammertoe surgery. Dr. LaPolla diagnosed capsulitis, tendinitis of the foot, bunion,
and hammertoe. Similarly, in reports dated January 13 to March 29, 2012, he noted performing
additional left foot surgery and diagnosed capsulitis/tendinitis of the foot, bunion, and hammertoe.
However, Dr. LaPolla’s notes are insufficient to establish the claim as he did not provide a history
of injury12 or specifically address whether appellant’s employment factors were sufficient to have
caused or aggravated a diagnosed medical condition.13
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor the
belief that her condition was caused, precipitated, or aggravated by her employment is sufficient
to establish causal relationship. Causal relationship must be established by rationalized medical
opinion evidence.14 Appellant failed to submit such evidence and OWCP therefore properly
denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

10
Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
11

Sedi L. Graham, 57 ECAB 494 (2006); D.D., 57 ECAB 734 (2006).

12

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
13

A.D., 58 ECAB 149 (2006); Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
14

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an aggravation
of bilateral bunions and hammertoes causally related to the accepted factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

